J. S33008/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                  v.                     :
                                         :
GARY BROWNDORF,                          :       No. 2788 EDA 2012
                                         :
                       Appellant         :


         Appeal from the Judgment of Sentence, October 4, 2012,
             in the Court of Common Pleas of Bucks County
            Criminal Division at No. CP-09-CR-0000896-2012


BEFORE: FORD ELLIOTT, P.J.E. DONOHUE AND LAZARUS, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED JULY 08, 2015

     Following a five-day jury trial, Gary Browndorf was convicted of

perjury and simple assault.1   The charges arose from an incident in which

appellant, then a sergeant with the Bucks County Sheriff’s Department,

punched a man whom he was assisting to arrest and then subsequently lied

about the incident under oath. Herein, he appeals the judgment of sentence

entered on October 4, 2012; we affirm.

     Appellant presents the following issues for our review:

           I.    DID THE TRIAL COURT ERR AND UNFAIRLY
                 PREJUDICE APPELLANT WHEN THE COURT
                 FORECLOSED    APPELLANT    FROM  CROSS
                 EXAMINING     WITNESSES      FOR   THE
                 COMMONWEALTH ABOUT THEIR MOTIVATIONS
                 TO TESTIFY AND THEIR BIAS?

1
  Appellant was acquitted of two counts of official oppression, one count of
false swearing, and two counts of unsworn falsification to authorities.
J. S33008/15



            II.    DID THE TRIAL COURT ERR AND UNFAIRLY
                   PREJUDICE APPELLANT WHEN THE COURT
                   FORECLOSED CROSS EXAMINATION ABOUT AN
                   OUT OF COURT STATEMENT THAT WAS NOT
                   OFFERED FOR THE TRUTH OF THE MATTER
                   ASSERTED?

            III.   DID THE TRIAL COURT ERR AND UNFAIRLY
                   PREJUDICE APPELLANT WHEN THE COURT
                   RESPONDED TO THE JURY’S REQUEST FOR
                   CLARIFICATION   BY   REREADING   THE
                   INSTRUCTION?

            IV.    DID THE TRIAL COURT ERR AND UNFAIRLY
                   PREJUDICE APPELLANT WHEN THE COURT
                   REFUSED APPELLANT’S REQUEST TO GIVE
                   JURY INSTRUCTION 3.14, WHICH REFERS TO
                   CONSCIOUSNESS OF GUILT?[2]

Appellant’s brief at 5.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court, it is our

determination that there is no merit to the questions raised on appeal. The

trial court’s opinion comprehensively discusses and properly disposes of each

of the questions presented. Accordingly, we adopt that opinion as our own

and affirm on that basis.

      Judgment of sentence affirmed.




                                    -2-
J. S33008/15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/8/2015




2
  We note that appellant has abandoned his fourth issue and concedes that
the trial court did not err. (Appellant’s brief at 18.)


                                  -3-
                                                                             Circulated 06/17/2015 03:41 PM




               IN TIIE COURT OF COMMON PLEAS
                BUCKS COUNTY, PENNSYLVANIA
                       CRIMINAL DIVISION

                                                                       No. 0896 of 2012
 COMMONWEALTH OF PENNSYLVANIA

        v.

 GARY BROWNDORF


                                          OPINION
      Appellant Gary Browndorf ("Browndorf') was charged with one (1) count of Perjury, 18

Pa.C.S. § 4902; one ( 1) count of Simple Assault, 18 Pa.C.S. § 2701 (a); two {2) counts of

Official Oppression - Arrest Search Etc., 18 Pa,C.S. § 5301(1); one (l) count of False

Swearing - Official Proceedings, 18 Pa.C.S. § 4903(a)(1 ); and two (2) counts of Unsworn

Falsification to Authorities ~ Statements Under Penalty, 18 Pa.C.S. § 4904(b). These charges

stemmed from an altercation that occurred on July 26, 2011, when Browndorf, acting in his

capacity as a Deputy Sheriff of Bucks County, went to the residence of Philip Romanek

(''Romanek")   and Samantha Daneker (''Doneket") at 48 Garden Lane, Levittown, Bristol

Township, Bucks County, Pennsylvania, with four other Deputy Sheriffs to execute an arrest

warrant issued against Romanek for   R   violation of his probation.
                                                                                       Circulated 06/17/2015 03:41 PM




       On June 29, 2012, after a five-day jury trial, Browndorf was found guilty of Perjury and

 Simple Assault, and not guilty on the remaining charges of Official Oppression, False

  Swearing and Unsworn Falsification to Authorities.



       On October 4, 2012, this Court sentenced Browndorf upon the count of Perjury to

 undergo imprisonment in the Bucks County Correctional Facility for not less than six (6) nor

 more than twelve (12) months, and upon the count of Simple Assault Browndorf was sentenced

 to a period of probation for two (2) years with the responsibility to complete two hundred (200)

 hours of community service find participate in an angel' management course.



      On October 5, 2012, Browndorf filed a Notice of Appeal to the Superior Court of

 Pennsylvania from the judgment of sentence entered on October 4> 2012.



      On May 5, 2014, this Court ordered Browndorf to file n Concise Statement of the Errors

Complained of on Appeal pursuant to Pa.R.A.P.       1925(b)(J ), and   011   May 27, 2014, Browndorf

filed a Concise Statement of the Matters Complained of on Appeal.



      This Opinion is filed pursuant to PA.R.A.P. I 925(a).



                                 ~'ACTUAL BACKGROUND

     Viewing the evidence in the light most favorable lo the Commonwealth                  as verdict

winner, the following relevant evidence was presented nt the jury trial conducted on June 25-

29, 2012:




                                                2
                                                                                      Circulated 06/17/2015 03:41 PM




          Detective John Knowles of the Bucks County District Attorney's Office testified that

 after receiving     fl   telephone call on September 16, 20( l from Gail Cobb, a woman he had

 known      for approximately       30 years in his capacity as a law enforcement          officer, he

 subsequently      conducted an interview of Cobb's daughter, Samantha Doneker, concerning

 allegations of assault and false arrest of Daneker and her fiance, Philip Romanek, by Sheriff

 Browndorf at their residence at 48 Garden Lane, Levittown, Bucks County, Pennsylvania. N.T.

 June 26, 2012, pp. 48-51.

         Philip Romanek testified that he had resided for about a year ... and-a-half with his fiance,

 Daneker, At her residence at 48 Garden Lane in Levlttown, Bucks County. Romanek stated that

 he had been arrested in 2009 or 2010 for driving under the influence of alcohol and possession

 of marijuana and paraphernalia.          He pied guilty and served a mandatory 72 hours of

 incarceration for   ll   first DUI offense followed by 6 months of parole and a year of probation.

As a result of missing two appointments with his probation officer and moving without

permission, Romanek was found in violation of his parole and served 90 days in jail. Romanek

was also ordered to attend a recovery house for his drug addiction, but a warrant was issued for

his arrest when he left the recovery house in violation of his probation. N.T. June 26, 2012, pp.

60-63.

      Romanek stated that he was aware thnt a warrant had been issued for his arrest because

the sheriffs had previously left a notice at his residence. However, when the sheriffs again

returned on July 26, 20 l I, he hid in the attic, explaining that "I was going to turn myself in two

weeks later. l just had a few jobs lined up. I wanted to make money to support my family while

I was Jocked up.'iN.T. June 26, 2012, pp. 63~65.




                                                   3
                                                                                     Circulated 06/17/2015 03:41 PM




          Romanek testified that after the sheriffs gained access to the residence, and he did not

 come down from the attic as ordered, Deputy Sheriff Boyle climbed up in the attic, ordered

 Romanek to get on his stomach and place his hands behind his back, and then handcuffed him.

 Romanek testified that he did not resist an-est. He related that Deputy Sheriff Klein, who was

 standing on a chair in the attic access and pointing his gun at him, told him, "Don't move a

 f'ing muscle, or I'll shoot you." After Romanek was helped to his knees by Deputy Boyle, he

 crawled to the access pausl and sat on the edge with "my feet hanging down through the hole."

 He said that Deputy Boyle "stuck his arm through both of my arms and hoisted me down," and

 yelled to Deputy Klein, "Hey, Bill, are yon ready to catch him?" N.T. June 26, 2012, pp. 70-

 74.

          As Romanek was lowered down by Deputy Boyle, his weight was transferred to Deputy

Klein standing on the chair, who then grabbed him by his legs. Romanek stated that as soon as

his feet touched the chair, Browndorf "pushed Klein out of the way" and struck him in his

chest with a closed fist. Romanek said he had not struggled, resisted or kicked anyone as he

was lowered down> and asked Browndorf "What was that for?" He said Browndorf pointed his

finger at him and replied, «That's for kicking me." Romanek said his fiance, Doneker, was in

the hallway and screamed At Browndorf when she observed the altercation. and Browndorf

"turned around and shoved her into the doorjamb and said, 'You're            going to jail,   1001   for

assault    011   a sheriff':" N.T. June 26f 2012, pp. 74-80, 134, 168-169.

       Romanek said they were taken to the Bristol Township Police stntiou where he told the

intake officer that they had been assaulted by Browndorf. Next, they were taken to District

Justice Wagner's court where Romanek learned that they were being charged with aggravnted

assault nncl bail was set at one hundred thousand dollars ($ 100,000). They were then




                                                      4
                                                                                   Circulated 06/17/2015 03:41 PM




 transported to the Bucks County Correctional          Facility ("BCCP'),   where Romanek again

 cornplained about the assault Romanek testified that photographs were taken of his apparent

 injuries and he was placed on Iockdown for 72 hours "because they thought (his] spleen was

 ruptured," and x-rays were taken "a couple days later." Romanek said his chest hurt for

 approximately two weeks after the incident, but he has no lasting injury from the incident. N.T.

 June 26, 2012, pp. 80-82, 90-92, 137-140.

      Romanek testified that his preliminary hearing was held on August 23, 2011, at which

 time the aggravated assault charge filed by Browndorf was dismissed by Judge Wagner.

Romanek slated that he remained incarcerated until October 7, 2011, for his parole violation,

 and that the charges filed by Browndorf against him and Doneker were subsequently dismissed

by the Bucks County District Attorney's Office. Romanek said he was not testifying under any

grant of immunity and there had been no negotiations with the District Attorney's           Office

concerning his sentence for his parole violation. N.T. June 26) 2012j pp. 83-86.

      Romanek admitted that he had discussed with Doneker, during the approximately 200

telephone calls he made from BCCF to her) the possibility of pleading guilty lo simple assault,

and acknowledged      making    the following       statements   to her during   those telephone

conversations:

       Make sure yon do everything I tell you to do in this letter. I'm telling you, this
       dude I talked to that I know from outside, he's a very smart dude. He's street-
       smart, should I say? But the dude's got so many settlements himself. He's a very
       smart person. What do you call him? He's a jail-educated person, if you want to
       say that. And if you do what I tell you in this letter, he said, you'll have no
       problems getting 650,000 to a mil. Might as well make a bad situation go right.

and

       Yo, this is what is going to happen, I've been talking to some people. And what is
       going to happen is that we are going to probably wind up going to court. They are
       going to lower the court to simple assault ... because the officer never lost any



                                                5
                                                                               Circulated 06/17/2015 03:41 PM




          work. So H's going to be just simple assault. You will get ARD. My PO will
          recommend anywhere from 12 to 15 months, and I'm maxing out. I'm probably
          going to go upstate.

 Romanek explained that he felt that he was "a civilian going up against law enforcement, [and]

 I just thought I had no chance." Romanek acknowledged discussing the possibility of hiring an

 attorney to sue Browndorf    but said that was clone out of anger and they never did hire an

 attorney. N.T. June 26, 2012, pp. 87-88, 141-153,   159-167.

        Romanek acknowledged that he had previously plead guilty to DUI: controlled substance

 or metabolite; DUL controlled substance - impaired ability; Marijuana - small amount}

 personal use; Use or possession of drug paraphernalia; Accident, damage to unattended vehicle

 or property; and Careless driving. N.T. June 261 20121 pp. 93w98.

       Samantha Doneker testified that she has lived at 48 Garden Lane for approximately

fourteen years. She recounted that on July 26> 2011, she, Romanek, her son, Richard Matonti,

and her daughter) Sarah Matonti, were present at her residence when the sheriffs arrived

around l l :301 "banging on the doors and windows." She said Romanek proceeded to hide in

the attic and she went and opened the front door. Dcneker said she lied to the sheriffs when

they   asked if Romanek was present because she "didn't want him to go lo jail" since he had

several fencing jobs "to get done before he would actually turn himself in." As a result, she

was charged with hindering apprehension, to which she plead guilty, and is currently in the

ARD program for first-time offenders. N.T. June 26, 2012} pp. £77-184.

       Doneker testified thRt it was "chaos" as the sheriffs searched the entire house for

Romanek. She said she was eventually permitted "to go to the bathroom to put a bra on," after

which she opened the bathroom door and saw Browndorf, who was in front of her, go into the

closet And strike Romanek as he was lowered down from the Attic to Deputy Klein. Daneker




                                               6
                                                                                 Circulated 06/17/2015 03:41 PM




 said she saw Browndorf's        firm move two or three times, and stated that one of those

 movements WAS a strike. She said she stated, "Yo, yo, yo, what the fuck are you doing? And

 what is your name?" to Browndorf who, although she had had no physical contact with him,

 then "turned around, grabbed me by my arms, pushed me into the bathroom [door], pulled me

 into him, and said, "Now you're under arrest for assaulting a sheriff." Browndorf handcuffed

 her find took her outside and placed her in a police vehicle and she was taken to the Bristol

 Township Police station where she was fingerprinted and photographed for the first time.

 Doneker was then taken to Judge Wagner's chambers where bail was set at one hundred

 thousand dollars, and because she was unable to post bail, she subsequently spent four days in

 BCCF. Daneker said she was charged with "aggravated assault, simple assault And hindering

 ... or harboring concealing,"   and she acknowledged pleading guilty to the hindering charge.

N.T. June 26, 2012, pp. 184~ 196.

      Doneker was eventually released from prison after her bail was reduced. Her preliminary

hearing was held on August 23, 2011, at which only Browndorf appeared and testified against

her, nnd the charge of aggravated assault filed against her was dismissed. She stated that the

charge of simple assault was also eventually dismissed and that no bargains or negotiations had

occurred with the District Attorney's Office. She denied discussing the possibility of getting a

civil attorney for a lawsuit during her telephone conversations with Romanek or "hatching a

plan to frame [Browndorf]." N.T. June 26, 2012, pp. 196-201, 248.

     Deputy Daniel Boyle of the Bucks County Sheriff's Office testified that he arrived at 48

Gnrden Lane on July 26, 201 l , with four other sheriffs to serve a criminal warrant on

Romanek. According to Deputy Boyle, after the sheriffs banged on doors and windows,

Doneker answered the front door and denied that Romanek was present. The sheriffs then




                                               7
                                                                                    Circulated 06/17/2015 03:41 PM




 gained access to the house and during their search they heard a noise in the attic. After locating

 the access to the attic, Deputy Boyle climbed up into the attic with a flashlighr and his weupon

 drawn and observed Romanek behind the chimney. Romanek complied with Deputy Boyle's

 order to drop what was in his hands, which happened to be      R   flashlight, and come out and lie

 face down on the plywood with his hands behind his back. Deputy Boyle then handcuffed

 Romanek and assisted him to the access hole. After twice denying Romanek's               request to

 remove the handcuffs, Deputy Boyle instructed Romanek to sit on the edge of the access hole,

 and then hooked his arm through Romanek's arms and lowered him down to Deputy Klein. He

 said Romanek did not struggle and he felt the transfer of Romanek's        weight onto either the

chair or Deputy Klein as he lowered him down, but due to his position in the attic, he did not

see what occurred below between Romanek and Browndorf. N.T. June 27> 2012, pp. 254-271,

276-277.

      Deputy Boyle remained in the attic for a few minutes after Romanek had been lowered

down to search for a mis sing magazine for his firearm. He then exited the attic, injuring his

aim in the process. Deputy Boyle staled that discussions ensued among the sheriffs about

charging Romanek and Doneker, and he subsequently assisted in filing criminal complaints

against them at the Bristol Township Police Station at the direction of Browndorf, who was the

acting supervisor on that day. N.T. June 27, 2012, pp. 271-275.

     William Klein testified that he had been employed by the Bucks County Sheriffs Office

beginning i11 June of 2006) but was dismissed after tile events that occurred on July 26, 2011,

and was currently unemployed.      Klein testified that he had gone to 48 Garden Lane in

Levittown, Bucks County on that day with his partner, Deputy Jomes Mcandrew,         and Corporal




                                               8
                                                                                  Circulated 06/17/2015 03:41 PM




 Dave Prudish, Deputy Dun Boyte and Sergeant Gary Browndorf, to serve a warrant. N.T. June

 27, 2012, pp. 305~307.

       After arriving at the residence around noontime, the sheriffs eventually gained access to

 the house and heard "creaking coming from the ceiling." They located the access hatch to the

 ceiling and observed that someone had recently gone up into the attic. Klein assisted Deputy

 Boyle in climbing up into the attic, and asked Corporal Prudish to go outside and cover the

 attic vent. Klein then partially entered the attic by standing on a chair to cover Deputy Boyle,

 who subsequently handcuffed Romanek and lowered him down to Klein. Klein stated that he

 stepped down from the chair to allow Deputy Boyle to lower Romanek down to him. He said

 the closet was very small and "Deputy McAndrnw was somewhere to my left and Sergeant

Browndorf was to my right" and behind him. N.T. June 27, 2012, pp. 307-312.

      Klein testified that he grabbed Romanek by "the waist of his shorts" as he was lowered

down, and said Romanek did not kick him or make any swinging motions with his legs, nor did

he feel him kick McAndrew or Browndorf. Klein stnted, however, that as Romanek "was being

lowered fro!n the attic, he was struck by Sergeant Browndorf Mr. Romanek asked why he was

struck. Gary Browndorf stated that he was kicked. And the girlfriend, Miss Doneker, became

irate." Klein said Browndorf struck Romanek in his mid-section "from behind me mid to the

right." Klein was riot able to observe any interaction that occurred between Browndorf and

Doneker. N.T. June 27, 20121pp.313-317.

     James McAndrew testified that he had been employed by the Bucks County Sheriff's

Office for approximately eleven (I J) years, but was dismissed after the events that occurred on

July 26, 2011, and was currently unemployed, McAndrew testified that he had gone to 48

Garden Latte in Levittown, Bucks County on that day with the four other sheriffs as p~rt of a




                                               9
                                                                                    Circulated 06/17/2015 03:41 PM




 warrant squad to serve a warrant on Romanek after they received a tip that he would be there.

 McAnd(ew related that they initially went to the address specified in the warrant where they

 encountered   Romanek 's father, who then directed them to Donekee's residence across the

 street. McAnclrew slated that after the sheriffs gained entry into Doneker's house, Doneker lied

 to him by slating that Romanek was not present and that "she kicked him out months ago." The

 sheriffs, however, heard a noise in the attic space and Deputy Boyle climbed up into the attic

 through the access hole in the closet and then Klein climbed part way up. McAndrew was to

 the left of Klein and Browndorf    was behind Mcandrew,         As Deputy Boyle lowered down

 Romanek, who was handcuffed> Mc/sndrew observed Browndorf from his peripheral vision

punch Romanek      in the chest. Mc/vndrew      testified   that he did not see Romanek          kick

Browndorf, and he did not see Doneker punch, kick or jump         011   Browndorf, but stated he did

see her "push" him. N.T. June 27, 20J 2, pp. 334·355, 371-372.

      David Prudish testified that he had been employed by the Bucks County Sheriff's Office

for thirteen and half years but was dismissed as a result of the incident at 48 Garden Lane on

July 26) 2011, and was currently unemployed.        Prudish had been purl of the warrant team that

went to Doneker's residence to arrest Romanek. After the sheriffs gained access to the house

and searched the first floor) it was believed that Romanek was in the attic, so Prudish went

outside to insure he did not escape. Prudish therefore did not see any contact between

Browndorf and Romanek or Doneker, Prudish testified that he nevertheless wrote an incident

report at the Bristol Township Police station based upon information provided by Browndorf

The information included statements that "while the subject was coming down from the attic,

he kicked Sergeant Browndorf in the chest area, striking the vest," and "Sergeant Browndorf

backed away. Miss Daneker, who had located herself behind Sergeant Browndorf, started to




                                               10
                                                                                    Circulated 06/17/2015 03:41 PM




 punch and push the sergeant." Prudish testified that he had transported Doneker to the Bristol

 Township Police station and that during the trip she had been crying and stated that "Sergeant

 Browndorf had punched Romanek nncl pushed her to the floor." Prudish said he did not tell the

 investigating grand jury that he wrote an incident report because he "forgot."      N.T. June 27,

 2012,pp.389~414.

          A.J. Garabedian testified that he is an Assistant District Attorney with the Bucks County

 District Attorney's Office, and that on August 23, 20ll, the date of the preliminary hearing for

 the charges filed against Romanek and Doneker, he had been requested to assist Browndorf at

 the District Court. Although there is an established protocol for law enforcement officers to

request assistance from the District Attorney's Office prior to a hearing, it was not followed in

this case, and Garabedian was asked to assist Browndorf upon his arrival At the court. N.T.

June 27, 2012, pp. 420~423.

      After he obtained a copy of the Criminal Complaint al the hearing, because Browndorf

"didn't     have anything    with him," Garabedian noted that Romanek          was charged with

aggravated assault, a felony of the first degree; simple assault, a misdemeanor of the second

degree; and summary harassment, a summary. In addition, it appeared that Romanek had also

been charged with theft by unlawful taking. Garabedian then had to Amend the Complaint to

reflect the proper subsection for aggravated assault, (a)(3)1 causing bodily injury lo a law

enforcement officer, R felony of the second degree, Garabedian further noted that Daneker had

been charged with hindering apprehension. a misdemeanor of the second degree; aggravated

assault, a felony of the first degree; and simple assault, a misdemeanor of the second degree.

Garabedian stated that after Browndorf testified under oath, "certain charges were held for




                                                 11
                                                                                Circulated 06/17/2015 03:41 PM




 court. Judge Wagner dismissed the aggravated assault charge." N.T. June 27, 2012, pp. 423-

 426.

         Garabedian then recited Browndorf's   testlmony from the transcript of the preliminary

 hearing in which Browndorf testified under oath that he had been punched in his vest "maybe

 once or twice" by Daneker and kicked "just once" by Romanek, and that "it was like a

 swinging motion as he came down." Garabedian related that Browndorf testified that Deputy

 Boyle and Klein both went up into the attic, and that as Romanek "was coming down, he

 kicked me in the ... chest area, and I fell back where ... Miss Doneker was behind me, who

 again started punching and yelling nt me and pushing me. I was actually in between the two of

 them." Browndorf further testified at the preliminary hearing that Romanek "cursed me up and

down" when he kicked him, that he had been in or near the closet and could see Romanek's

face as he was coming down, that he was standing «with my hands up, ready to catch

[Romanek] in case. he fell," and that he was "focused on [Romanek's] torso up, reaching up for

his legs, and that's when I got hit." When he was asked if Romanek "kicked him hard enough

to force you to go backwards," Browndorf had replied, "Absolutely, yes," and reasserted that

he was pushed and then hit in his back by Doneker, N.T. June 27, 20121 pp. 427-445.

        Browndorf then testified on his own behalf, stating that he had been formerly employed

as a sergeant in the Bucks County Sheriffs Office for six or seven years, prior to which he had

served as a Philadelphia police officer for twenty four years. Browndorf slated that he had

Bachelor's and Master's degrees from Temple University in secondary education and was

enrolled ju a Master's program for psychology at Holy Family University. N.T. June 27, 2012,

pp. 457-473.




                                               12
                                                                                       Circulated 06/17/2015 03:41 PM




            On July 26, 2011 i Browndorf testified that he was in charge of the warrant unit and

      "overheard on the radio that there was someone in the attic, and they were having a problem

      getting him down." Since he was "in the area" at lhe time, he "went over to the scene."

      According to Browndorf, Rftel' the sheriffs entered the residence and heard noises in the attic,

      he asked Doneker's son, Rich) to ask Romanek to come down. When Romanek failed to

      respond, Browndorf approved the selection of Deputy Boyle to go up in the Attic to retrieve

      Romanek. Romanek was then brought to edge of the attic access hole, and as he was lowered

      down, Browndorf said the sheriffs "all moved closer because ... we wanted no one to get hurt

      in this situatlon." According to Browndorf, he did not know if Romanek was handcuffed at that

      time. He said he never touched Romanek, but as lie was lowered Romanek kicked him in his

      chest, and "it surprised me. so I went back a Jlttle, and then I went forward to grab him." He

      said he never at any time intentionally punched Romanek. N.T. June 27, 2012, pp. 474-485.

           Browndorf said that Doneker had asked to go to the bathroom to put on her bar, and when

     she came out, she was behind him and started to yell. He said he "felt what I felt was a punch,

     a push ... , I knew I   WAS   being touched and assaulted," so "when I realized that Romanek was

     handcuffed, I turned mound and handcuffed her." Browndorf then requested Corporal Prudish,

     his second in command, to prepare a report of the incident in response lo a request from his

     supervisor, and Browndorf insisted that he did not intentionally fabricate either encounter with

     Romanek or Daneker. Browndorf denied that he had testified lit the preliminary hearing that

     Klein had climbed        up into the attic with Deputy Boyle.        He further   insisted   thnt,
,,

     notwithstanding   the size of the small "three foot" closet, he, Klein and McAndrew were all in

     the "viclnity" of the closet as Romanek was towered down, and thnt Romanek, whose feet

     "were: moving back and forth," had kicked him in his vest. Browndorf insisted that he had not
                                                                                    Circulated 06/17/2015 03:41 PM




  struck Romanek, but instead only "grabbed" him, and he acknowledged          that "the situallon

 became chaotic" after that occurred, N.T. June 27, 2012, pp. 486-51 ! , 521-522.

       Browndorf testified that although he was the affiant, he did not write his own incident

 report, and he had Deputy Boyle file the Crlminal Complaints on his behalf against Romanek

 and Daneker, because he was unfamiliar with the process and he "was learning how to do the

 charging through watchingBoyle."N.T.     Jnne27, 2012,pp. 514-519.

       Prior to closing arguments, this Court granted the Commonwealth's    motion to amend the

 Criminal Information to change the actual date of Count I, Perjury, and Count 5, False

 Swearing, to August 23, 2011, the date of the preliminary hearing. N.T. June 28, 2012, p. 528.

      On June 29, 2012, ar the conclusion ofthe trial, the jury returned with verdicts of guilty

 on Count 1, Perjury and Count 2, Simple Assault, and not guilty as to Counts 3 and 4, Official

 Oppression; Count 5, False Swearing; and Counts 6 and 7, False Statement Under Penalty.

N.T. June 29, 2012, pp. 663-668.



      On October 4, 2012, atter denying Browndorf's motion to dismiss the charges based

upon weight of the evidence and sufficiency of the evidence grounds, this Court sentenced

Browndorf to undergo imprisonment in the Bucks County Correctional Facility for not less

than six (6) nor more than twelve (12) months upon the count of Perjury, and sentenced him to

a period of probation for two (2) years with the responsibility to complete two hundred (200)

hours of community service and participate in an anger management course upon the count of

Simple Assault. N.T. October 4, 2012, pp. 2-3, 62-68.


     In his Concise Statement of Matters Complained of on Appeal> Browndorf raises the
following issues on appeal verbatim:


                                              14
                                                                                Circulated 06/17/2015 03:41 PM




       I. The Court erred when it refused Defendant's request to give Instruction 3.14, which
          refers lo consciousness of guilt.

      2. The Court erred when it foreclosed Defendant's ability to cross-examine            Philip
         Romanek about the motivations for his testimony and the witness' bias,

      3. The Court erred when H foreclosed exarnination, regarding witnesses' contemplation
         of litigation and the witness' bias against Defendant.

      4. The Court erred when it foreclosed cross-examination of James P. McAndrew, Jr.,
         about a conversation with Philip Romanek's father. The testimony was not sought to
         be offered for the truth of the matter. Rather, the testimony sought to establish a
         course of conduct,

      5. The Court ct-red when it foreclosed Defendant's nbiJity to cross-examine David
         Prudish about the witness' bias and motives to testify.

      6. The Court erred when it responded to a juror's question, which requested clarification
         of the charges - R "yes or "no" answer. Instead of offering clarification, His Honor
         reread the instruction.

Statement of'Matters Complained of on Appeal, May 27, 2014.


                                          DISCUSSION

       In his initial complaint, Browndorf argues that it was error for this Court to deny his

request to provide the jury with Criminal Jury Instruction 3, 14, Flight or Concealment as

Showing Consciousness of Guilt, as applied to the victim, Romanek, rather than the defendant,

Browndorf.

       It is well-established that:

      [tjhe nature of a court's instructions to the jury is "within the discretion of the
      court, so long as the court accurately instructs the jury on the appropriate legal
      principles involved." Commonwealth v. Kim, 888 A.2d 847, 852 (Pa.Super, 2005)
      (quoting Commonwealth v. Harley, 424 Pa.Super. 29) 621 A.2d 1023, 1028
      ( 1993)). This Court's main concern is "that the charge clearly, Adequately> and
      accurately presents the law to the jury fur its consideration." id. (quoting
      Commonwealth v. Collins, 810 A.2d 698, 701 (Pa.Super, 2002)). The jury charge
      must be reviewed "not in isolated portions but as a whole to ascertain whether it
      fairly conveys the required lcgS\I principles at issue." Connnonwealth v.
      McC/e11don, 874 A.2d 1223, J 232 (Pa.Super. 2005).



                                             15
                                                                                        Circulated 06/17/2015 03:41 PM




 Commonwealth v. Wtllls, 990 A.2d 773, 776 (Pa.Super, 2010).

            The Superior Court of Pennsylvania has also observed

                  , .. that '*[t)he relevant inquiry for this Court when reviewing a trial court's
             failure to give a jury instruction is whether such charge was warranted by the
             evidence in the case." Commonwealth v. Boyle, 733 A2d 633, 639 (Pa.Super,
             1999) (citing Commonwealth v, Mays, 450 Pa.Super. 188, 675 A.2d 724, 729,
             appeal denied, 546 Pn. 677, 686 A.2d 1309 ( 1996)); See also Commonwealth v.
            Spatz, 552 Pa. 499, 517, 716 A.2d 580, 589 (1998) (ctttng Commonwealth v.
            Browdte, 543 Pa. 337, 671 A.2d 668, 673 (1996)) (Explaining that a particular
            jury instruction is only warranted when there is evidence to support such an
            instruction).

                                                    ***
                ... Additionally, the Pennsylvania Superior Court has explained thnt:

               l([IJ n reviewing a challenge to the trial courrs refusal to give a specific
               jury instruction, it is the function of this [C]ourt to determine whether the
                record supports the trial court's decision." In examining the 'propriety of
                the instructions a trial court presents to a jury, our scope of review is to
               determine whether the trial court committed a clear abuse of discretion or
               an error of law which controlled the outcome of the case. A jury charge
               will be deemed erroneous only if the charge as a whole is inadequate, not
               clear or has a tendency to mislead 01' confuse, rather than clarify, a
               material issue. A charge is considered adequate unless the jury was
               palpably misled by what the trial judge said or there is an omission which
               is tantamount to fundamental error. Consequently, the trial court has wide
               discretion in fashioning jury instructions. The trial court is not required to
               give every charge that is requested by the parties and its refusal to give a
               requested charge does not require reversal unless the appellant was
               prejudiced by that refusal.

        Commonwealth  v. Brown. 911 A2d 576, 582-583 (Pa.Super. 2006) (citing
        Commonwealth v. Thomas, 904 A2d 964, 970 (Pa.Super. 2006)). In the instant
        case, the record clearly supports the jury instruction given.

Commonwealth v. Baker, 963 A.2d 495, 506-507 (Pa.Super. 2008).

        In the instant matter, Browndorf is apparently arguing that this Court impermissibly

prevented     him from Insinuating or suggesting lo the jury, through Criminal Jury Instruction

3 .14, that Romanek was indeed guilty of assaulting Browndorf because he hA                                                                                     Circulated 06/17/2015 03:41 PM




 contemplated pleading guilty to simple assault upon Browndorf and would receive a resultant

 sentence of 12 to 15 months incarceration. This would support Browndorf's allegation that he

 Wt\S   kicked by Romanek and therefore bolster his credibility with, and engender sympathy

from, the jury. We determined, however, that Jury Instruction 3.14 was inappropriate in this

instance for several reasons, and accordingly denied Browndorf's request. See N.T. June 28,

2012, pp. 617~618.

          Initially, we noted that Browndorf' s argument is premised upon the assumption that

Rornanek's statements made during the telephone conversations with Daneker constituted an

actual admission that he was guilty of assaulting Browndorf             This. however, was never

established, and in fact was contradicted by the evidence end testimony of all of the witnesses

except    for Browndorf        Consequently,   we concluded   that Browndorf's     request was an

inappropriate attempt to invade the province of the Jury by improperly Influencing their

recollection and interpretation of the evidence.

         More significantly,     we observed    that Criminal Jury Instruction     3. l 4j Plight or

Concealment as Showing Consciousness of Guilt, provides as follows:

         3.14 (Crim)              CONSCIOUSNESS OF GUILT, FLIGHT, OR
                                  CONCEALMENT AS SHOWING

                  L        There was evidence> including the testimony of [name of witness],
         that tended to show that the defendant [fled from the police] [hid from the police]
         [gil'e specifics], [The defendant maintains that [he] [she] did so because
         [reason].] The credibility, weight, and effect of this evidence is for you to decide.

                Generally speaking, when a crime has been committed and a person thinks
         he or she is or may be accused of committing it and he or she flees or conceals
         himself or herself, such flight or concealment is a circumstance tending to prove
         the person is conscious of guilt, Such flight or concealment does not uecessarily
         show consciousness of guilt in every case. A person may flee 01· hide for some
         other motive and may do so even though innocent, Whether the evidence of night
         or concealment in this case should be looked al as tending to prove guilt depends




                                                 17
                                                                                                  Circulated 06/17/2015 03:41 PM




                upon the facts and circumstances of this case and especially            upon motives that
                may have prompted the flight or concealment.

                        2.      You may not find the defendant guilty solely on the basis of
                evidence of flight or concealment.

     Criminal    Jury Instruction 3.14,


                The plain language        of this jury instruction    speciflcally   refers   and applies to the

     defendant in the case, and the clear intent of the instruction is to focus the jury's attention upon

     the conduct and culpability of the defendant and the charges that the defendant faces. This

     lnstruction does not apply to the victim, and it is not designed to assist, instruct, or suggest to

     the jury on how to evaluate or consider the victim's conduct. Therefore, in recognition of the

     well-established principle that "[tjhe primary duty of a trial judge in instructing a jury is to

 clarify the issues so the j ury is able to comprehend the question they are to decide," Chicchl v.

 Southeastern Pennsylvania Transp. Authorlty, 727 A.2d 604, 609 (Pa.Cmwlth. 1999), we

 concluded that Browndorf's            request was an improper attempt to deflect the jurors' attention

 Away from the defendant's conduct by distracting them with inappropriate considerations of

 the victim's unsympathetic behavior.

            Furthermore,      Jut)'   Instruction       3.14 is concerned with «evidence of flight or

concealment." While it was uncontested that Romanek was seeking to hide from the sheriffs

when they arrived at his residence. and Romanek has readily admitted that he s

fl   consciousness of guilt because he saying that ... it's false charges. This guy wants to plead

guilty to what he says are false charges.") We therefore concluded that providing Jury



                                                            18
                                                                                         Circulated 06/17/2015 03:41 PM




 Instruction 3.14, as requested by Browndorf, could potentially confuse or mislead the jurors,

 and declined the opportunity to do so.

         Browndorf's next four issues complained of on appeal essentially allege that this Court

 "foreclosed Defendant's     ability to cross-examine" various witnesses about their motivations

 for their testimony and their bias against him. In particular, Browndorf suggests that he was

 unable lo cross-examine Romanek and Daneker about their expressed desire to initiate

 litigation against Browndorf     for personal financial gain, or to cross-examine          Prudish and

 McAndrew about their motivations to testify, or to inquire about Mc.Andrew's "conversation

 with Philip Romanek's father." According to Browndorf, that "testimony was not sought to be

 offered fol' the trnth of the matter," but rather "to establish a course of conduct."

        The Superior Court of Pennsylvania has observed that:

            [wjith respect to the admission of evidence, the trial court has broad discretion
        and will not be reversed absent an abuse of that discretion. Commonwealth v.
        Stark, 363 Pa.Super. 356, 526 A.2d 383, 391 (1987), appeal denied, 517 Pa. 622,
        538 A.2d 876 (1988). The trial court should not admit evidence that has no
        relevance to a case. Relevant evidence is that which tends to establish facts in
        issue or in some degree advances the inquiry and is therefore probative. However,
        even relevant evidence may be excluded where the trial judge, in his or her
        discretion, finds that admission may confuse, mislead or prejudice the jury. Id.
        The probative value of a piece of evidence cannot be outweighed by its
        prejudicial impact.

Connuonwealth v. Impelltzzert, 661 A.2d 422, 428 (Pa.Super. 1995),

        In the instant matter, Browndorf's       allegation that he was prevented           from cross-

examining Romanek and Doneker about their intent to pursue litigation against him is refuted

by the record which reflects that he was permitted to question them about this possibility. As

noted above, Browndorf's defense counsel was permitted to read into the record Romanek's

statements he made during the telephone conversation he had with Doneker that was recorded

while Romanek was incarcerated         at BCCF on August 17, 2011, and which Romanek



                                                 19
                                                                                   Circulated 06/17/2015 03:41 PM




  acknowledged making, in which he stated that "if you do what I tel! you in this letter, he said,

  you'll have no problems getting 650,000 to a mil. Might as well make a bad situation go right."

  See N.T. June 26, 2012, p. 153.

          The record reflects that Browndorf's defense counsel also cross-examined Daneker

  about that potential ligation:

          Q:      And, by the way, you have not contacted a lawyer to file a suit at the
          present time. ls that correct?

          A:      Correct

          Q:      You did consul! with an attorney about filing a suit. Correct?

         A:       No, not correct.
         Q:       You're aware that you still have two years from the date that this incident
         to file suit?

         A:       I don't know the laws nbout -

         The Commonwealth; Objection, Judge.

         The Court:      Objection sustained. Outside the scope.

 N.T. June 26, 2012, pp. 248-249.

         From these excerpts, it is clear that Browndorf was permitted to present evidence to the

jury of Romanek's      and Doneker's contemplated litigation, revealing to the jury a possible

motivation     for their testimony.   which would have a direct bearing on their credibility.

However, this Court did not permit Browndorf's         counsel to pursue cross-examination of the

witnesses concerning the specifics of that litigation because it was not relevant or probative of

the charges Browndorf faced, and was in om view designed instead to inflame and mislead the

JUI)'.

         Browndorf    also alleges that he was improperly       prohibited from cross-examining

Prudish and McAndrew about their motivations to testify. Without specifically stating so,



                                                  20
                                                                                      Circulated 06/17/2015 03:41 PM




  Browndorf is presumably referring to the Commonwealth's           Morion In ltmine to prohibit the

  introduction of any evidence relating to his allegation that his prosecution In this matter was

  politically motivated, which this Court granted at the start of his trial on June 25, 2012. See

 N.T. June 25, 2012, pp. 6-10.

             The Commonwealth's Motion 111 limine was filed as a result of Browndorf' s Motion to

 Disqualify the Office of the District Attorney, filed on October 25, 201 l . In his Motion to

 Disqualify,     Browndorf   alleged that he had been subpoenaed       to testify before the County

 Investigating Grand Jury on September 291 2011. According to Browndorf's Motion, the

 inquiry of the investigation concerned "various government agencies," and "may include

 allegations of impropriety on the part of the Bucks County District Attorney's Office and other

 government agencies." Browndorf alleged that because he had "worked for a numerous years

 in Jaw enforcement in Bucks County [and] appearled] before and work[ed] with virtually every

 District Attorney in Bucks County," there "would be a conflict of interest that would render it

unlikely that (he] would receive a fair trial." Motion to Disqualify the Office of the District

Attorney of Bucks County, October 25, 2011. Although an Order was entered on October 26,

2011, granting a temporary stay of the Preliminary Hearing scheduled for October 27, 2011,

I his   Court denied Browndorf's Motion after a hearing on January 27, 2012,

           On April 2, 2012, the Commonwealth filed its Motion             in Ilntlne asserting that

Browndorf's      allegation thflt his prosecution was politically motivated and vindictively pursued

by the District Attorney's       Of.fice was not supported     by "one shred of evidence."       The

Commonwealth         argued that Browndorf's      claims were baseless, false and "completely

irrelevnnt    to the factua] determination    of the case," and it therefore requested     tha: any




                                                  21
                                                                                      Circulated 06/17/2015 03:41 PM




 questioning of the jurors during volre dire and any argument by defense counsel that was

 related to these claims be precluded. Commonwealth's Motion in Llmlne, April 2, 2012.

         As noted above, despite defense counsel's suggestion that Browndorf "talked about

 some inappropriate     conduct on the part of officials here in Bucks County"                                                                                   Circulated 06/17/2015 03:41 PM




impermissible hearsay, Browndorf argues that the "testimony was not sought to be offered for

the truth of the matter," but rather "to establish   ft   course of conduct," which he apparently

suggests is in this Instance an exception to the Rule Against Hearsay. See Pa.R.E. Rule 802.

       Browndorf presumably refers f o the following exchange that occurred during his cross-

examination of Mc.Andrew:

       Q:     And did you go to that address that was on the warrant?

       A:     Yes.

       Q:     And when you went lo that address that was on the warrant, did you come
       into contact with any individual?

       A:     Phil Rornanek's father.

       Q:     Did you have a conversation with him?

      A:      Yes, I did.

      Q:      And did you question him about where his son was?

      A:      Yes.

      Q:      And what was his response?

      [The Commonwealth]:           Objection. Hearsay.

      The Court:                    Objection is sustained.

      (Defense Counsel]:           Your Honor, this is a course of conduct now as to
      how he gets from one spot to another.

      [The Commonwealth):           Course of conduct is not an exception to the hearsay
      rule, Your Honor.

      The Court:                    Objection is sustained.

      [Defense Counsel]:            Excuse me, Your Honor. There is an exception to
      the hearsay rule -

     The Court:                     There are n lot of exceptions. I've already ruled.
     Let's proceed.



                                             23
                                                                                    Circulated 06/17/2015 03:41 PM




 N.T. June 271 2012, pp. 354-355.

         The Supreme Court of Pennsylvania has established that:

         .. 'Hearsay' is a statement, other than one made by the declarant while testifying
         at the trial or hearing, offered in evidence to prove the truth of the matter
         asserted." Pa.RE. 80I(c). Thus, any "out of court statement offered not for its
         truth but to explain the witness's course of conduct is not hearsay!'
         Commonwealth v. Rega, 593 Pa. 659, 933 A.2d 997, 1017 (2007) (citing
         Commonwealth v. Sneed, 514 Pa. 597, 526 A2d 749, 754 (1987) [(holding that
         where a police officer related the contents of a radio coll that prompted his trip to
         the crime scene, such testimony was not hearsay because it was introduced solely
         to explain how the officer came to be at the scenej].

 Comnionwealth v. Johnson, 42 A.3d 1017, 1035 (Pn. 2012).

        A review of Johnson, Rega and Sneed, supra, reveals that each of those cases involved

 the testimony of police officers concerning statements that were related to them by a third party

upon which the officers based their subsequent course of conduct in either pursuing further

 investigation, collecting evidence or apprehending the defendant. In each case, the courts ruled

that the statements were not hearsay because they had not been offered for the truth of the

matter asserted in them, but had instead been properly admitted for the purpose of explaining

the subsequent course of conduct of the police officers.

        That is clearly not analogous to the factual scenario under consideration in the case sub

Judice. While McAndrew testified that the sheriffs proceeded to Doneker's residence after

speaking to and receiving information from Romanek's father, any subsequent statements

made by Rornanek's father to the sheriffs concerning Romanek would not be relevant to or

probative of the charges that were eventually filed against the defendant in this case,

Browndorf Romanek, as noted, ls not the defendant in this case and his "course of conduct" is

not at issue> nor is McAndrew's     course of conduct under scrutiny. The limited testimony

regarding the sheriffs' encounter with Romanek's father was sufficient to explain to the jury



                                               24
                                                                                 Circulated 06/17/2015 03:41 PM




why the sheriffs proceeded to Doneker's residence, and it is obvious that any further cross-

examination   concerning additional statements made by Romauek's          father would not be

relevant to Browndorf' s conduct, and would only serve as an attempt to improperly influence

or mislead the jurors.

       We are also cognizant that the Superior Court in Commonwealth v. Dent, 837 A.2d 571

(Pa.Super. 2003)1 offered the following cautionary discussion regarding the application of the

"course of conduct» exception to the Rule Against Hearsay:

        [I]n Commonwealth v. Palsa, 521 Pa. 113, 555 A.2d 808 (1989)1 our Supreme
       Court recently reviewed a similar challenge to testimony which the prosecution
       claimed was justifiably introduced to explain police conduct. There, the Supreme
       Court observed,

           It is, of course, well established that certain out-of-court statements
           offered to explain a course of police conduct are admissible. Such
          statements do not constitute hearsay since they are not offered for the truth
           of the matters asserted; rather, they are offered merely to show the
          Information upon which police acted. Commonwealth v. Sneed, 514 Pa.
           597, 606-07, 526 A.2d 749, 754 (1987); Cruz. [supra] (police responded
          to radio call reporting a disturbance); Commonwealth v. Sampson, 454 Pa.
          215, 219, 311 A.2d 624, 626 (1973) (police declined to arrest an
          individual who asserted his innocence); Conunonwealth v. Tselepis, [198
          Pa.Super. 449] 181 A.2d 710, 712 (Pa.Super.1962) (police acted upon
          informant's tip that defendant was conducting a lottery). See also [
          Underwood, supra J ("This CoU1i has repeatedly upheld the introduction
          of out-of-court statements for the purpose of showing that based on
          information contained in the statements, the police followed a certain
          course of conduct that led to the defendant's arrest.").

          Nevertheless, it cannot be said that every out-of-court statement having
          bearing upon subsequent police conduct is to be admitted, for there is
          great risk that, despite cautionary jury instructions> certain types of
          statements will be considered by the jury as substantive evidence of guilt.
          Further> the police conduct rule does not open the door to unbounded
          admission of testimony) for such would nullify an accused's right to
          cross-examine and confront the witnesses against him.

      Palsa, supra, nt l 18, 555 A.2d nc 811, 812 (footnotes omitted). The Palsa court,
      after noting that the challenged statements were likely to be understood by the




                                             25
                                                                                  Circulated 06/17/2015 03:41 PM




         jury as themselves proving the elements of the crime for which the defendant was
         charged} concluded,

            Tn this case, the police easily could have explained the course of their
            conduct pertaining to the investigation and arrest of appellant .. without
            resorting to the full and explicit statements given by [the informant]. It is
            the prosecutor's duty to avoid the introduction of out-of-court statements
            that go beyond what ls reasonably necessary to explain police conduct., ..

            The statements could have been attenuated in other ways, too, to lessen
            their prejudicial impact.

            Thus, an adequate explanation for police conduct could have been
            provided, while minimizing the introduction of statements made by a
            person who was not under oath and who was not available for cross-
            examination.

        Palso, supra, at 118, 555 A.2d at 811 (emphasis deleted) .


        .. . As our Supreme Court explained:

           In criminal cases, an arresting or investigating officer should not be put in the
           false position of seeming just to have happened upon the scene; he should be
           allowed some explanation of his presence and conduct. His testimony that he
           acted "upon information received," or words to that effect, should be
           sufficient. Nevertheless, cases abound in which the offlcer Is allowed to
           relate histcrlcal aspects of the case, replete with hearsay statements in the
           form of complaints nnd reports, on the ground that he WRS entitled to give
           the Information upon which he acted. The need for the evidence ls slight,
           the likelihood of misuse great.

       Palsa, supra at 118, 555 A.2d at 810-11 (emphasis added).

Dent, 837 A.2d at 579 -580.

       In accordance with the preceding discussion and cautionary Instructions, this Court

properly prohibited Browndorf's   defense counsel from pursuing further cross-examination of

McAndrew concerning any addltionnt statements made by Romanek's father. It is clear that the

infonnation elicited from such testimony would not comply with the tenets enunciated in the

case lnw cited above and could not therefore be considered a "course of conduct" exception to

the prohibition of inadmissible hearsay, Browndorf's complaint in this instance has no merit.


                                               26
                                                                                    Circulated 06/17/2015 03:41 PM




        Browndorf lastly alleges that this Court erred when, in response to the jury's question

requesting clarification of the instructions for a particular charge which he alleges required a

«yes or "no" answer, we instead reread the instruction to the jury.

       In addressing     the specific jury request for clarification to which Browndorf            is

apparently referring, the record reveals the following exchange             occurred after the jury

foreperson approached the Court with a question during the jurors' deliberations:

       The Court:      Will the foreperson please stand, juror number 3, I believe. There
       is a question that you have for the Court?

       The Foreperson:       We were wondering if we could have a specific
       clarification for when you were outlining the charges, perjury, you gave four
       itemizations that would render us to a guilty verdict so we could have it all on
       paper.

              And we're also wonderlug if we can look at the preliminary hearing that
       was so advised that we should do so to be fair and just.

      The Court:     I will allow you to have a redacted copy of the notes from the
      preliminary hearing. The answer to that is yes.

      The Foreperson:         Okay. I think really we just want clarification before we
      render any kind of a verdict. Do we have four points that have lo be met to reach
      one of the verdicts that you - one of the charges that you read to us? I think we're
      a little-

      The Court      I will do this. I will read the charge to you again, unless counsel
      objects in some way or other.

      (The Commonwealth]:              No, sir.

      The Court:       I think that's appropriate.

      [Defense Counsel]:       Can we see you at sidebar for a moment, Your Honor.
      Briefly.

      The Court:     Surely,

      (The fol lowing occurred at sidebar out of the hearing of the jury:




                                                  27
                                                                                   Circulated 06/17/2015 03:41 PM




         [Defense Counsel]:      Your Honor, respectfully, I think we have to respond to the
         question. And the question is simply do a}! four elements have to be met in order
         to - beyond a reasonable doubt in order to find the person guilty, I don't think
         they're asking for a recharge.

         The Court:    But I know within the charge it says in order to find the person
         guilty of you must find -

        [Defense Counsel]:     I think ifs a yes or no answer. And that's all I'm
        suggesting to the Court> as a direct response to the question under the rules. But -

        The Court:      I would rather read it lo them. Then theres          no ambiguity.)


         The Court:      The defendant has been charged with perjury. To find the
         Defendant guilty of this offense, you must find that each of the following
        elements have been proven beyond a reasonable doubt:
                         First, that the Defendant made a false statement;
                         Second, that the false statement was made under oath;
                         Third, that the false statement was made during an official
        proceeding. I instructed you that the statement was made at a preliminary hearing;
        so, therefore, it was made at a trial and was an official proceeding.
                        Fourth, that the Defendant knew that his statement was false at the
        time it was made;
                        And fifth, that the false statement was material to the proceedings
        during which H was made.
                        The charge sheet has been prepared for each of you> and you will
        receive such RS you leave the room now.
                        Very well. The jury may retire now.

       The Court:      Let me meet with counsel at sidebar.

       (The following occurred at sidebar out of the hearing of the jury:

       The Cou11:       I think the high toad gives us the best road here. That is to say, we
       read it entirely, didn't add any editorlalization, and gave them the same thing we
       gave them the first time. So there was nothing that would create any ambiguity. It
       was clarification, and they now know because I read the words which clearly
       speak for themselves .... )

N.T. Ju11e 29, 2012, pp. 655-658.


       The Superior Court of Pennsylvania has stated that

       When reviewing claims that the trial court erred In instructing the jury:



                                               28
                                                                                       Circulated 06/17/2015 03:41 PM




                   our scope of review is to determine whether the trial court committed n
                   clear abuse of discretion or error of law controlling the outcome of the
                   case. Williams v. Philadelphia Transportation Company, 415 Pa, 370,
                  384, 203 A.2d 6651 667 (I 964). Error in a charge is sufficient ground for a
                  new trial, if the charge as a whole is inadequate or not clear or has a
                  tendency to mislead or confuse rather than clarify a material issue. Gilder
                  [Glider] v. Com. Depl. of Hwys., 435 Pa. 140, 151-52, 255 A.2d 542, 547
                  (1969). A charge will be found adequate unless "the issues are not made
                  clear to the jury or the jury was palpably misled by what the trial judge
                  said." Voitasefskt v. Pittsburgh Rys. Co., 363 Pa. 220, 226, 69 A.2d 370,
                  373 (1949). A reviewing court will not grant a new trial on the ground of
                  inadequacy of the charge unless there is a prejudicial omission of
                  something basic or fundamental. Sweeney [ Sweeny) v. Bonafigl!a, 403 Pa.
                  217, 221, 169 A.2d 292, 293 (1961); Giorgianni v. D/Sanzo, 392 Pa. 350,
                  356, 140 A.2d 802, 805 (1958). In reviewing a trial court's charge to the
                  jury, we must not take the challenged words or passage out of context of
                   the whole of the charge, but must look to the charge in its entirety. McCay
                  v. Philadelphia Electric Company, 447 Pa. 490. 499, 291 A.2d 7 59, 763
                  (1972).

             Stewart v. Motts, 539 Pa. 596, 6061 654 A.2d 535, 540 (1995). A trial judge     has
             wide latitude in his/her choice of language when charging the jury, provided    thal
             the judge fully and adequately conveys the applicable Jaw. Wagner v. Anton,     453
             Pa.Super. 6! 9, 632-34, 684 A.2d 570, 577 (1996), alloc. denied> 549 Pa. 704,    700
             A.2d 443 (1997).

Jeter   V.    Owens-Corning Fiberglas COJp, 716 A.2d 633, 635 (Pa.Super. 1998),

             In addition, the Superior Court had explained earlier that:

            'The primary duty of a trial judge in charging a jury is to clarify the issues so
             '1

          tha( the jury may comprehend the questions they are to decide .... If the charge is
          wholly inadequate or not clear, or has a tendency to mislead and confuse rather
          than to clarify the issues, a new trial will be granted .... The functions of a trial
         judge embrace not only the duty to state to the jury correct principles of law
         applicable to the pending case and to endeavor to make such principles
          understandable in plain language, but they also impose upon the judge the duty to
         assist the jury in applying those principles to the issues presented to them for
         determination!" Mcliwan v. Yellow Cab Co., 182 Pa.Super. 219, 224, 126 A.2d
         816, 8 l 9 ( 1956), quoting Archer v, Pennsylvankt Railroad Co., 166 Pa.Super.
         538, 541, 72 A.2d 6091 611 ( l 950) (citations omitted). Jn determining whether
         error has been committed, however, the charge must be read in its entirety. See:
         Riddle Memorial Hospital v. Dohm1, 504 Pa. 57l, 576, 475 A.2d 1314, 1316
         ( 1984); Wilkerson v. Allied Van Lines, Inc., 360 Pa.Super. 523, 536, 521 A.2d 25,
         32 (1987). To constitute reversible error, fl jury instruction must be shown not



                                                    29
                                                                                         Circulated 06/17/2015 03:41 PM




         only to have been erroneous but also harmful to the party complaining. Anderson
         v. Hughes, 417 Pa. 87, 92, 208 A.2d 789, 791 (1965); Mickey v. Ayers. 336
         Pa.Super, 512, 514-515, 485 A.2d 1199, 1201 (1984). A trial court is not required
         to accept the precise language of points for charge submitted by counsel so long
         as the issues are defined accurately and the applicable law is correctly reviewed.
         See. Geyer v. Steinbronn, 351 Pa.Super, 536, 554, 506 A.2d 901, 911 (1986); Fi.sh
         v. Gosnell, supra 316 Pa.Super. Rt 580, 463 A.2d at 1050.

 Spearing v. Starcher, 532 A.2d 36, 40 (Pa.Super. 1987).

        In applying the principles enunciated in Jeter and Spearing, supra, it is clear that

 Browndorf s allegation concerning this Court's alleged error in re-reading to the jury the

 complete instruction, rather than just responding with   l111yes11   or "no" answer> is meritless.

        In this particular instance, the jury questioned whether "four points [had] to be met to

 reach one of the verdicts [for] one of the charges that [was] read to [them]." The complete

 instruction for the charge of perjury indicates that there are five elements, not four, that am

necessary for a finding of guilty to the charge of perjury: a false statement, knowingly made by

the defendant, under oath, during an official proceeding, which was material to the official

proceedings at which it was made. The question addressed to this Court by the jury foreperson

therefore indicated that some confusion or perhaps misunderstanding existed within the minds

of the jurors concerning the actual charge for perjury which might not be remediated by a

simple "yes" or "no" answer. Consequently, we concluded that, with tin abundance of caution;

it would be most effective and practicable to re-read the entire instruction to the jury, with the

knowledge that the plain language of the instruction clearly contained the answer to the jurors,

question, which WRs: "you must find that each of the following elements have been proven

beyond a reasonable doubt."

       By re-reading to the jury the instruction on perjury in its entirety, we insured that there

was no "prejudicial omission of something basic or fundamental,"                and we avoided any




                                               30
                                                                                   Circulated 06/17/2015 03:41 PM




 possibility that the charge as a whole would be "inadequate or not clear" or that a partial recital

of the instruction or explanatlon would have "a tendency to mislead or confuse rather than

 clarify a material issue. 0 The recital of the instruction in its entirety was certainly not

erroneous, and Browndorf has not indicated how he was impermisslbly prejudiced by this

approach, Although we presume tlmt Browndorf' s defense counsel probably reasoned that any

misunderstanding or confusion on the part of the jurors when deliberating would necessarily

weigh in his client's favor by increasing the specter of reasonable doubt, and that is why he

was insistent upon this Court providing a simple "yes" or "no" answer, that is not proper or

sufficient grounds for this Court to overlook what we perceived to be a situation in which we

believed the jury may have misunderstood or misinterpreted the Jaw, Consequently, we

concluded that a recital to the jury of the complete instruction would reinforce the proper and

necessary legal concepts and assist them in arriving at a foir and just verdict, and we again

reject Browndorf' s complaint.



        For the foregoing reasons, we recommend that this appeal be denied.




                                                      BY THE COURT:




DATE,   JJ,7 ,,,211 ~o 1~


                                               Ji